Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Christopher Bolten on 6/2/2022.
The application has been amended as follows:

 1.	(Previously Presented)  A method of simulating workflows for order entry and management, comprising:
identifying a request to provision one or more telecommunication services on one or more client premise devices (CPEs), wherein the request is for the one or more CPEs to be deployed with at least one of the one or more telecommunication services;
connecting a computing device in a network flow path between an enterprise service bus (ESB) and a business process management system (BPMS) such that network traffic associated with orders for provisioning the one or more telecommunications services on the one or more CPEs, the orders being communicated between the BPMS and the ESB flows through the computing device;
utilizing the computing device comprising at least one processing unit in communication with at least one tangible storage media, the tangible storage media further including computer executable instructions for performing operations of:
accessing event log data for a previously completed real order from an event log database, the event log data comprising key identification numbers (IDs) and information about one or more tasks previously used for provisioning the one or more telecommunications services on the one or more CPEs, wherein the at least one of the key IDs is associated with the previously completed real order;
generating simulated order identifiers for the key IDs of the event log data that differentiate real orders from simulated orders;
generating a template comprising the one or more tasks previously used for provisioning the one or more telecommunications services on the one or more CPEs, the template associated with an order scenario based on the previously completed real order; 
generating a simulated order associated with provisioning the one or more telecommunications services on the one or more CPEs by applying the one or more tasks of the template, the simulated order comprising the simulated order identifiers; and 
executing the simulated order to initiate a simulated workflow associated with provisioning the one or more telecommunications services on the one or more CPEs.

	2.	(Previously Presented)  The method of claim 1, further comprising orchestrating the network traffic associated with orders with the computing device, by:
	analyzing a data packet of the network traffic associated with orders;
	determining whether the data packet includes at least one of the simulated order identifiers; and
	passing the data packet to its intended destination where the data packet is associated with a new real order and is absent the simulated order identifiers.

	3.	(Original)  The method of claim 2, further comprising:
	determining the data packet includes at least one of the simulated order identifiers;
	extracting a request for information from the data packet; and
	responding to the request for information from the data packet by utilizing a predetermined value or the event log data associated with the template. 

	4.	(Previously Presented)  The method of claim 1, wherein the template further comprises an Extensible Markup Language (XML) document with predefined instructions to control a communication flow between the BPMS and the computing device and process the simulated workflow.

	5.	(Original)  The method of claim 1, further comprising:
	wherein the BPMS comprises a services frame work and a communications service and defines an order fulfillment system operable to process one or more workflows and tasks associated with the workflows; and
	coupling the computing device to a user interface of the BPMS to allow the computing device to access the user interface and manage tasks of the simulated workflow from the user interface of the BPMS. 

	6.	(Original)  The method of claim 1, further comprising:
	intercepting network traffic associated with the simulated order executed from the BPMS that comprises a request to query a database of an inventory system; and
	returning a predefined response to the BPMS in response to the request to query the database of the inventory system to simulate interaction with the inventory system. 
	
	7.	(Original)  The method of claim 1, further comprising:
	identifying a request for information from the BPMS; and 
	generating a response in a form of a payload based on event log data or predetermined values specific to the order scenario.

	8.	(Original)  The method of claim 1, wherein the event log database stores information about bidirectional transmissions between an order entry domain and an order management domain. 

	9.	(Original)  The method of claim 1, further comprising:
	initiating the simulated workflow by the BPMS;
	generating a plurality of tasks of the simulated workflow by the BPMS, the BPMS configured to assign the plurality of tasks to other systems; 
	intercepting certain network traffic sent from the BPMS to the other systems as the BPMS communicates with the other systems about a portion of the plurality of tasks; and
	transmitting a predetermined response to the BPMS for the portion of the plurality of tasks based on event log data or other predetermined instructions of the template.

	10.	(Original)  The method of claim 1, further comprising:
	modifying the simulated workflow to add an additional task; 
	querying the event log database for information about previously completed real orders that have implemented the additional task;
	retrieving additional event log data for the previously completed real orders that have completed the additional task; and 
	modifying the template to generate a new simulated order that is associated with the additional task using the additional event log data. 

	11.	(Original)  The method of claim 1, further comprising displaying the simulated workflow in a graphical user interface to display tasks pending to complete the simulated workflow.

	12-21.	(Canceled)  

22.	(New)  A system for simulating workflows for order entry and management, the system configured to:
identify a request to provision one or more telecommunication services on one or more client premise devices (CPEs), wherein the request is for the one or more CPEs to be deployed with at least one of the one or more telecommunication services;
connect a computing device in a network flow path between an enterprise service bus (ESB) and a business process management system (BPMS) such that network traffic associated with orders for provisioning the one or more telecommunications services on the one or more CPEs, the orders being communicated between the BPMS and the ESB flows through the computing device;
utilize the computing device comprising at least one processing unit in communication with at least one tangible storage media, the tangible storage media further including computer executable instructions that, when executed, are configured to:
access event log data for a previously completed real order from an event log database, the event log data comprising key identification numbers (IDs) and information about one or more tasks previously used for provisioning the one or more telecommunications services on the one or more CPEs, wherein the at least one of the key IDs is associated with the previously completed real order;
generate simulated order identifiers for the key IDs of the event log data that differentiate real orders from simulated orders;
generate a template comprising the one or more tasks previously used for provisioning the one or more telecommunications services on the one or more CPEs, the template associated with an order scenario based on the previously completed real order; 
generate a simulated order associated with provisioning the one or more telecommunications services on the one or more CPEs by applying the one or more tasks of the template, the simulated order comprising the simulated order identifiers; and 
execute the simulated order to initiate a simulated workflow associated with provisioning the one or more telecommunications services on the one or more CPEs.

	23.	(New)  The system of claim 22, wherein the system is further configured to orchestrate the network traffic associated with orders with the computing device, by being configured to:
	analyze a data packet of the network traffic associated with orders;
	determine whether the data packet includes at least one of the simulated order identifiers; and
	pass the data packet to its intended destination where the data packet is associated with a new real order and is absent the simulated order identifiers.

	24.	(New)  The system of claim 23, wherein the system if further configured to:
	determine the data packet includes at least one of the simulated order identifiers;
	extract a request for information from the data packet; and
	respond to the request for information from the data packet by utilizing a predetermined value or the event log data associated with the template. 

	25.	(New)  The system of claim 22, wherein the template further comprises an Extensible Markup Language (XML) document with predefined instructions to control a communication flow between the BPMS and the computing device and process the simulated workflow.

	26.	(New)  The system of claim 22, 
	wherein the BPMS comprises a services frame work and a communications service and defines an order fulfillment system operable to process one or more workflows and tasks associated with the workflows; and
	wherein the system is further configured to couple the computing device to a user interface of the BPMS to allow the computing device to access the user interface and manage tasks of the simulated workflow from the user interface of the BPMS. 

	27.	(New)  The system of claim 22, wherein the system if further configured to:
	intercept network traffic associated with the simulated order executed from the BPMS that comprises a request to query a database of an inventory system; and
	return a predefined response to the BPMS in response to the request to query the database of the inventory system to simulate interaction with the inventory system. 
	
	28.	(New)  The system of claim 22, wherein the system if further configured to:
	identify a request for information from the BPMS; and 
	generate a response in a form of a payload based on event log data or predetermined values specific to the order scenario.

	29.	(New)  The system of claim 22, wherein the event log database stores information about bidirectional transmissions between an order entry domain and an order management domain. 

	30.	(New)  The system of claim 22, wherein the system if further configured to:
	initiate the simulated workflow by the BPMS;
	generate a plurality of tasks of the simulated workflow by the BPMS, the BPMS configured to assign the plurality of tasks to other systems; 
	intercept certain network traffic sent from the BPMS to the other systems as the BPMS communicates with the other systems about a portion of the plurality of tasks; and
	transmit a predetermined response to the BPMS for the portion of the plurality of tasks based on event log data or other predetermined instructions of the template.

	31.	(New)  The system of claim 22, wherein the system if further configured to:
	modify the simulated workflow to add an additional task; 
	query the event log database for information about previously completed real orders that have implemented the additional task;
	retrieve additional event log data for the previously completed real orders that have completed the additional task; and 
	modify the template to generate a new simulated order that is associated with the additional task using the additional event log data.

32.	(New)  A non-transitory computer readable media comprising computer executable instructions for simulating workflows for order entry and management, the computer executable instructions, when executed by at least one processor, perform operations comprising:
identifying a request to provision one or more telecommunication services on one or more client premise devices (CPEs), wherein the request is for the one or more CPEs to be deployed with at least one of the one or more telecommunication services;
connecting a computing device in a network flow path between an enterprise service bus (ESB) and a business process management system (BPMS) such that network traffic associated with orders for provisioning the one or more telecommunications services on the one or more CPEs, the orders being communicated between the BPMS and the ESB flows through the computing device;
accessing event log data for a previously completed real order from an event log database, the event log data comprising key identification numbers (IDs) and information about one or more tasks previously used for provisioning the one or more telecommunications services on the one or more CPEs, wherein the at least one of the key IDs is associated with the previously completed real order;
generating simulated order identifiers for the key IDs of the event log data that differentiate real orders from simulated orders;
generating a template comprising the one or more tasks previously used for provisioning the one or more telecommunications services on the one or more CPEs, the template associated with an order scenario based on the previously completed real order; 
generating a simulated order associated with provisioning the one or more telecommunications services on the one or more CPEs by applying the one or more tasks of the template, the simulated order comprising the simulated order identifiers; and 
executing the simulated order to initiate a simulated workflow associated with provisioning the one or more telecommunications services on the one or more CPEs.

Allowable Subject Matter
Claims 1-11 and 22-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, taken alone or in combination, fail to teach the Applicant’s invention. The closest art of record to the claimed invention is Dispoto (US 2016/0110662); in view of Ristock (US 2014/0177821); in view of Olesen (US 2005/004905); in further view of Sharma (US 9635191). These references teach the limitations as noted in the office action dated 2/3/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683